Title: To Thomas Jefferson from Charles Pinckney, 24 May 1802
From: Pinckney, Charles
To: Jefferson, Thomas


            Dear Sir,May 24: 1802 Sitio near Madrid
            I will now continue the confidential communication which I received, and which I hinted at in the last Letter I wrote you; but had not time to go into as the opportunity closed upon me before I expected it—it was in substance that the Court had been tricked by M. Urquijo into the cession of Louisiana without being aware of it. that it was a thing patched up between Berthier and Urquijo when he was here as Envoy Extray: to get Spain to declare war against Portugal & that a different paper had been given to the King to sign from that he had approved in the rough draught: that when the Prince of Peace was appointed to negociate with Lucien Bonaparte the treaty which was lately published at Paris the Prince attempted to dispute the fairness and validity of the transfer; but that the French held them to it. and added them that nothing could save their mines and South American possessions, [but having the French as a] barrier, and that in consequence of the cession they would guarranty them that not withstanding the thing had been acquiesced in with great reluctance and to use the term of my informant surliness, on the part of Spain that so many restorations were to be made her and so many difficulties thrown in the way that to please her and smooth them over France at last agreed that Etruria should be considered always as a sort of dependency or appendage of Spain and held by a Branch of her family—that there can be no doubt Spain has very great uneasiness on the subject: that she knows not which to dread most France or America; but that she infinitely prefers the neighbourhood of America, that in that case in the worst of events she would have only one to contend with; but that the chance was if the French possessed Louisiana and became powerful there they and the Americans might one day understand each other and then she would have both. he further said that Spain looked upon her possessions in South America & the W. Indies as her’s but for a time and that if the U. States went on to progress for the next twenty years as they had done in the last that not only Spain, but other powers would have to owe every thing to their moderation as far as respected American possessions—as their land and if they chose to make an exertion in that way their naval forces in that quarter of the world would be irres-is-tible—that the European naval powers always Jealous of each other could never venture to share a sufficient number of ships or a sufficient force to resist with effect—that this added to the Americans being at home and with the constant and immediate use of every thing they wanted and the shelter and aid of their ports and their unexampled and continued progress in numbers commerce and revenue made them an object very much to be attended to by all the powers having and valuing, their possessions in America. that the constant conversation, almost, with the French Minister and others was on this subject. that my proposition had been sent off immediately to the Minister of Spain at Paris and that there in fact would the question of the Floridas be decided. that it was certain no answer would be given to me until the return of a courier or some answer was recieved from Paris—This is the substance of my first information, and from a channel I implicitly rely upon In consequence I wrote immediately to our Minister at Paris and gave him notice that he might use his exertions to obtain the aid and influence of France, if he could persuade them as I think he might that their true interest consisted in wishing us the Floridas and the undisturbed possession of our share of the navigation of the Mississippi. If France wants them herself or if she (to use their own words) is preparing for grand events in our quarter of the world she will oppose the cession and I think her conduct on this occasion may in some measure be consider’d as a test of their intentions in America or at least in that neighbourhood. I have no doubt our Minister in Paris will inform you fully with respect to the disposition of France and from me you will hear every thing that the most unremitted, but discreet industry will permit. I was sorry to find, both in France and Spain a too general opinion entertained that our uncommon rise and unexampled increase of numbers, added to our particular local situation—called for the vigilant and perhaps Jealous attention of Europe or at least of the maritime part of it. There are certainly other strong reasons to make most of them view us with attention: they may perhaps consider us as I expressed myself in one of my letters to Mr Madison as the only ark which has in the general deluge floated untouched and as still containing those seeds which may one day again burst into Life and people a world of liberty. It is an ark which they may not wish the same safety & success to as we suppose. Indeed in many conversations I have had with the Ministers here who may be called, with respect to American questions, neutral—those who are not from maritime Countries or such as have possessions in our quarter of the world—some of them seem to possess an anxiety to impart to me the unfriendly & jealous opinions they have heared expressed with respect to our Government & Country—for instance the Prussian Minister who speaks English very well and who having been some time in England, appears to have caught a fondness, for even that portion of Liberty which the English enjoy—he has frequently opened himself to me in praise of our Government & Laws and particularly the freedom of the Press there enjoyed. he has frequently too expressed his uneasiness for us about the French holding Louisiana and in almost every conversation he has with me, repeats this observation “ah Sir your Excellent and Innocent Government knows not how many Enemies it has in Europe.” There has also been here for nearly fourteen years as their Minister a very able and learned one from Saxony, who in the time of Urquijo is said to have governed Spain by his influence: This man as a true and liberal Philosopher is of course attached to the principles of our Government—he does not hesitate to avow it— The King of Spain having broken off the match intended between the daughter of the Elector of Saxony and the Prince of Asturias in favor of the princess of Naples the Elector and his Minister are both displeased so much so that this able and ancient Minister is desired to withdraw.—
            He has frequently expressed himself to me respecting the unexampled rise of our Country, and the attention she attracts from the Maritime powers, and when I have endeavoured to say, certainly there can be no reason for this Jealousy, or even particular attention—that we are a harmless innocent nation of Planters & Merchants—without armies or navies—only anxious to send you our good things, and to take yours in return: that some of our Citizens are a little fond of Money, and that we only wish to be left at peace and quietness to obtain it by fair and honorable Commerce & Agriculture—that these are our great persuits: that if there is any Ambition among us it is entirely of a literary nature, to excel as orators or writers: that there can or ought not to be the least Jealousy of us—because we have more Territory already than we know what to do with, and that as to Islands or distant Colonies, we would not accept them, if they were presented to us. When I reason in this way, they answer it is very well to say so—the Government, like the Individual who is really Ambitious and has great designs, always endeavours to conceal them until prepared to develope its plans—Do you think, says the Saxon to me one day, that we know nothing of United America here? is it not easy to see the reason why your public men, who are doubtless instructed to do so, hold the language you do? does not your President do the same—while he is obliged, in giving a state of the Nation to the Legislature to confess its unexampled rise, and the prospects it has: he endeavours at the same time to impress the Opinion that you are without Ambition and have no views, but to the settlement of your own Country and the increase of Men susceptible of Happiness and habituated to Economy & Industry—This is all very well and we will suppose that your President and present Rulers, and the opinions of your People are really such; yet who will answer that the same principles and opinions shall govern twenty or even ten years hence?— give a Nation strength and opulence and it will be impossible for her to be perfectly content and tranquil.—she will have some ambitious and restless Statesmen spring up to disturb the peace of others and situated as United America is she will be very apt to consider the neighboring possessions as a part of her own Family, that have been too long separated from her, and their present owners as strangers who have no right to interfere in her Family concerns. She will be very likely to say to them keep to your own quarter of the Globe and leave us to ourselves. This say they the French see plainly and so does Spain and hence the cession of Louisiana, which will be peopled with troops black as well as white and is intended to be very strong. Upon the whole his information went to convince me that the French are extremely desirous of having the Floridas themselves and will of course oppose our getting them—wishing however to be convinced, if possible, of the true state of things I wrote to the Prince of Peace that if he had consider’d the nature of the application, (a copy of which I had inclosed him) and particularly the part of it that respected the Floridas, I would have the pleasure of an interview with him whenever he would fix— in his answer he requested me to postpone it until the decision or end of their Negotiations “now depending with France”—as nothing important could be done, until we knew their issue. From this I conjecture that France is still pursuing her negotiations with Spain respecting the Floridas & the Boundaries of Louisiana. In consequence I wrote again to our Minister at Paris not having recd. any answer to either of my former letters to him until the 12th Ulto, when his communications which were in cypher went to confirm me of the truth of all I had heard respecting the Floridas and Louisiana. as he has no doubt communicated to you fully the information & opinions, he has transmitted to me you will find from them that there exists at present no probability of our either soon receiving an answer respecting the Floridas or when recd. of its being such a one as we could wish—he seems by his letter to me to fear that the Floridas are not now in the power of Spain and to confirm the opinion I always had, that if any thing is to be done on this subject it must be at Paris.—For my own part I shall do all I can, and in the way most pleasing to the Court here; and most likely to do the best that can be now done—having brought it before them in the way I have, I shall not endeavour, by too pressing or repeated applications to precipitate a reply on a subject, which I fear is very embarrassing to them—on the contrary, I will let them take their own time, and this I beleive will be the best way—I apprehend too that they are a little sore on the subject of Money.—
            The French who have been very much accustomed to make the Country of their enemy the theatre of war and the means of supplying their armies cannot now do so on the St. Domingo expedition for this large sums of efficient money are necessary, and it is said that as Spain is now bringing home her long accumulating treasures from South America, that serious propositions have been made to her for the loan of such sums as are extremely inconvenient for her to furnish but which she does not know how to refuse—it is beyond a doubt that the current Expences of the French Government far exceed their present Revenues and that Holland and Spain must furnish the means for the greatest part of the West India Expedition, about the events of which you must be much better informed than we are here, as the press is so much under the harrow both in France and Spain, that it is impossible ever to know the true state of things from that.—
            I could wish very much, to be able to give some opinions on the probability of Events in Europe; but this is a subject, now become so intricate, that, the more I consider it, the more I am involved in doubt—Bonaparte’s conduct in consolidating the Executive power of the Italian Republic with that of the French and in the Concordat with the pope, and the consiquent proceedings in the French Legislature on the subject of Religion makes it extremely difficult to penetrate his further designs.—
            Almost all the real republics which until lately hoped he would have relinquished a part of his present enormous powers and given to France something like a free Government, now begin to despair and to suppose that in fixing the principles and consolidating the power of the Italian Republic he has so clearly developed his own principles as to leave France little room to hope for an amelioration of her situation while he can retain his present power.—There are others also who think that supposing Bonaparte to be out of the question, the European Nations he controuls at present, are infinitely too corrupt to receive a Government like ours, or indeed any other kind of System, than that military one which is at present imposed on them—that from their Habits, Opinions and Manners and their total want of knowledge of the nature of a free Government and particularly from their corruption they are so accustomed to see every thing done by money or if possible other still worse means of favor or influence—that in fact they have lost their ignominy in the peoples Eyes and it seems now to be a wonderful & almost incredible thing to them that any Governments or their Tribunals should be conducted upon other principles or in an honorable or uninfluenced manner. Many of them speaking of the corruption and customs of Europe and hearing my accounts of the purity and honor of our Governmt. and tribunals and how dreadfully we should conceive the possibility of money influencing our measures or decisions, have said they beleive’d we were too honest for the rest of the world and that our Govt. must work Miracles, if with all the intercourse we have with other nations it should still be able to keep our Citizens and officers honest. Such are the manners of this side of the Globe, and such their opinions of us; but I trust that we shall be able to shew them, that as the Governments and Laws of Countries never fail to fashion the opinions & Manners of their Citizens our own, will for ages, continue to receive their impressions from a System, which is as different from any thing I have yet seen, as Jove’s, was represented to be from that of Pluto.
            I am waiting with anxious impatience to know the result of the Negotiations pending between France and this Government on which, as the Prince of Peace told me, will depend a great deal and as soon as I know them, and the effect they will have here, I will inform you.— The Credit of this Government is rising fast in its pecuniary concerns—their Vales Reales (a Kings Debt), was more than 30 p Cent Discount when I arrived here, & is now, in Cadiz at 4, & here at 8 p Cent, & will soon be at par—they have receive’d large quantities of Specie from America and will have more than Thirty Millions of Dollars in addition by December.—
            I have mentioned in my former Letters the great number of Claims I met here, and how much they have increased the Business of this Mission so much so, that I am kept constantly at work with Reclamations and the Business that flows from them.—I beleive, except the French, that I have more Business than all the rest of the Foreign Ministers put together, for the Trade to Spain has been and now is much more extensive than I had expected
            Since writing the above I have been informed a courier is arrived with the intelligence that it is contemplated to declare Bonaparte Consul for Life—some say for 20 Years & that Bernadotte is immediately to go out with a Squadron & Troops to Louisiana to take possession of it.—if this is true you will no doubt hear it much sooner from Mr Livingston than from hence & it will serve to confirm some of the information I have transmitted you—
            I expect to return from Aranjuez in the latter End of June.—The Court will go to Barcelona in September to meet the families of Naples & Etruria, & possibly Portugal on the subject of the intermarriage; & to see & congratulate each other on the conclusion of their Dangers & difficulties.—I am hopeful this Letter will find you & your friends all well & happy & with my best Wishes & most respectful & affectionate compliments I remain With the sincerest Regard
            Dear Sir Yours Truly
            Charles Pinckney
          